Case 1:20-cv-01337-SEB-MPB Document 28 Filed 04/12/21 Page 1 of 7 PageID #: 155




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 DAVID ASHCRAFT,                                      )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 1:20-cv-01337-SEB-MPB
                                                      )
 RANDY RETTER, Sheriff of Wayne                       )
 County, Indiana,                                     )
                                                      )
                               Defendant.             )

                 Order Granting Defendant's Motion for Summary Judgment
                          and Directing Entry of Final Judgment

        Plaintiff David Ashcraft, a prisoner in the Wayne County Detention Center in Richmond,

 Indiana, commenced this action on May 7, 2020, bringing claims under the First and Fourteenth

 Amendment and the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. § 2000(cc).

 He alleged that the defendant Sheriff does not provide Muslim prisoners with meals after sunset

 during the periods when they fast during the day, that the Sheriff does not provide Muslims with

 an acceptable substitution for pork, and that the Sheriff denies Muslims prayer rugs, caps, and

 compasses (for knowing which way to face while praying). Dkts. 1 & 4. The Sheriff moves for

 summary judgment, asserting that Mr. Ashcraft failed to exhaust his administrative remedies prior

 to filing this action as required by the Prison Litigation Reform Act (PLRA). See 42 U.S.C.

 § 1997e(a). Dkt. 21. For the reasons explained below, the defendant's motion, dkt. [21], is granted.

                               I. Summary Judgment Legal Standard

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

 as a matter of law. See Fed. R. Civ. P. 56(a). On summary judgment, a party must show the Court
Case 1:20-cv-01337-SEB-MPB Document 28 Filed 04/12/21 Page 2 of 7 PageID #: 156




 what evidence it has that would convince a trier of fact to accept its version of the events. Gekas

 v. Vasilades, 814 F.3d 890, 896 (7th Cir. 2016). The moving party is entitled to summary judgment

 if no reasonable fact-finder could return a verdict for the non-moving party. Nelson v. Miller, 570

 F.3d 868, 875 (7th Cir. 2009). To survive a motion for summary judgment, the non-moving party

 must set forth specific, admissible evidence showing that there is a material issue for trial. Celotex

 Corp. v. Catrett, 477 U.S. 317, 323 (1986). The Court views the record in the light most favorable

 to the non-moving party and draws all reasonable inferences in that party’s favor. Skiba v. Illinois

 Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018). It cannot weigh evidence or make credibility

 determinations on summary judgment because those tasks are left to the fact-finder. Miller v.

 Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The court need only consider the cited materials,

 Fed. R. Civ. P. 56(c)(3), and the Seventh Circuit Court of Appeals has repeatedly assured the

 district courts that they are not required to “scour every inch of the record” for evidence that is

 potentially relevant to the summary judgment motion before them. Grant v. Tr. of Ind. Univ., 870

 F.3d 562, 573-74 (7th Cir. 2017). The non-moving party bears the burden of specifically

 identifying the relevant evidence of record. D.Z. v. Buell, 796 F.3d 749, 756 (7th Cir. 2015). This

 is in part because summary judgment is the “put up or shut up” moment in a lawsuit. Grant, 870

 F.3d at 568.

                                         II. Material Facts

        Consistent with the legal standards set out above, the following facts are undisputed.

 Whitaker v. Milwaukee Cnty., 772 F.3d 802, 808 (7th Cir. 2014). That is, these statements of fact

 are not necessarily objectively true, but as the summary judgment standard requires, the undisputed

 facts and any disputed evidence are presented in the light most favorable to the non-moving party.




                                                   2
Case 1:20-cv-01337-SEB-MPB Document 28 Filed 04/12/21 Page 3 of 7 PageID #: 157




 Whitaker v. Wisc. Dep’t of Health Serv’s, 849 F.3d 681, 683 (7th Cir. 2017). Mr. Ashcraft has not

 disputed nor presented contrary evidence on any of the following material facts.

        The Wayne County Detention Center maintains a written grievance procedure which is

 available to all prisoners through an electronic kiosk system. Dkt. 21-1 at ¶¶ 5-8, 10 (affidavit of

 Captain Andrew Abney-Brotz); dkt. 21-2 (grievance policy). Prisoners follow the grievance

 procedure by first making an informal complaint to a staff member. Dkt. 21-1 at ¶ 11. A staff

 member will investigate and try to resolve the complaint. Id. at ¶ 12. If the prisoner is not satisfied

 with the staff member's resolution, within seven days he may file a formal grievance at a kiosk. Id.

 at ¶ 13. The formal grievance is directed to a Jail Shift Supervisor to investigate and make a

 response. Id. at ¶¶ 16-18. If the prisoner is not satisfied with the response, he may appeal within

 seven days of receipt of the Jail Shift Supervisor's response. Id. at ¶ 19. The appeal will be

 evaluated by the Jail Commander or a Shift Supervisor, and a response is sent through the kiosk

 system. Id. at ¶ 20. If the appeal was evaluated by the Shift Supervisor, the prisoner may appeal a

 second time, and the Jail Commander will evaluate the appeal. Id. at ¶¶ 21-23. If the Jail

 Commander evaluated the first appeal, a second appeal is not necessary to exhaust the available

 grievance system remedies. Id.

        Mr. Ashcraft has been incarcerated in the Wayne County Detention Center thirty times

 since November 2001. Id. at ¶ 24. His current incarceration began on March 18, 2018. Id. at ¶ 25.

 During his current incarceration, Mr. Ashcraft has submitted approximately thirty-four grievances

 using the electronic kiosk system Id. at ¶ 26.

        One of the thirty-four grievances complained that almost all jail meals contained pork, that

 Muslim inmates are not given a pork substitute meat, and that the Muslim inmates are treated

 differently than Jewish inmates who receive Kosher meals. Id. at ¶ 27. The response to this



                                                   3
Case 1:20-cv-01337-SEB-MPB Document 28 Filed 04/12/21 Page 4 of 7 PageID #: 158




 grievance instructed Mr. Ashcraft to meet with the Lieutenant who oversees special diets and

 discuss his concerns. Id. at ¶ 28. Mr. Ashcraft did not appeal this resolution. Id. at ¶ 29.

        Mr. Ashcraft's second grievance that could be relevant to the issues in this lawsuit was

 submitted approximately six months after the preceding grievance. Id. at ¶ 30. He complained that

 he had been served two ham sandwiches one day, that he had been given a turkey sandwich for

 lunch and a peanut butter sandwich for dinner, and that Muslim prisoners were being given peanut

 butter as a replacement for meat too often. Id. A response was sent to Mr. Ashcraft. Id. at ¶ 31. Mr.

 Ashcraft did not appeal this response. Id. at ¶ 32.

        Mr. Ashcraft has never filed a grievance concerning Ramadan meals, prayer rugs, caps, or

 compasses. Id. at ¶ 34.

        Mr. Ashcraft's response to the motion for summary judgment did not provide evidence to

 refute any of the above facts. Dkt. 26.

                                            III. Discussion

        The substantive law applicable to this motion for summary judgment is the PLRA, which

 requires that a prisoner exhaust his available administrative remedies before bringing a suit

 concerning prison conditions.

        No action shall be brought with respect to prison conditions under section 1983 of
        this title, or any other Federal law, by a prisoner confined in any jail, prison, or
        other correctional facility until such administrative remedies as are available are
        exhausted.

 42 U.S.C.A. § 1997e; see also Porter v. Nussle, 534 U.S. 516, 524-25 (2002). "[T]he PLRA's

 exhaustion requirement applies to all inmate suits about prison life, whether they involve general

 circumstances or particular episodes, and whether they allege excessive force or some other

 wrong." Porter, 534 U.S. at 532 (citation omitted).




                                                   4
Case 1:20-cv-01337-SEB-MPB Document 28 Filed 04/12/21 Page 5 of 7 PageID #: 159




         "Proper exhaustion demands compliance with an agency's deadlines and other critical

 procedural rules because no adjudicative system can function effectively without imposing some

 orderly structure on the course of its proceedings." Woodford v. Ngo, 548 U.S. 81, 90-91 (2006)

 (footnote omitted); see also Dale v. Lappin, 376 F.3d 652, 655 (7th Cir. 2004) ( "In order to

 properly exhaust, a prisoner must submit inmate complaints and appeals 'in the place, and at the

 time, the prison's administrative rules require.'") (quoting Pozo v. McCaughtry, 286 F.3d 1022,

 1025 (7th Cir. 2002)). "In order to exhaust administrative remedies, a prisoner must take all steps

 prescribed by the prison's grievance system." Ford v. Johnson, 362 F.3d 395, 397 (7th Cir. 2004).

         It is the defendant's burden to establish that the administrative process was available to the

 plaintiff. See Thomas v. Reese, 787 F.3d 845, 847 (7th Cir. 2015) ("Because exhaustion is an

 affirmative defense, the defendants must establish that an administrative remedy was available and

 that [the plaintiff] failed to pursue it.").

         The Seventh Circuit "has taken a strict compliance approach to exhaustion." Wilborn v.

 Ealey, 881 F.3d 998, 1004 (7th Cir. 2018). "[A] court may not excuse a failure to exhaust, even to

 take . . . [special] circumstances into account." Ross v. Blake, 136 S. Ct. 1850, 1856 (2016) (citing

 Miller v. French, 530 U.S. 327, 337 (2000)). This is true even if the plaintiff seeks a remedy that

 is not available through the administrative process. Id. (citing Booth v. Churner, 532 U.S. 731

 (2001)).

         One of the defendant's arguments is dispositive of his motion for summary judgment.

 Because Mr. Ashcraft never filed an administrative appeal for any grievance possibly related to

 the issues in this lawsuit, he has not complied with the PLRA's exhaustion requirement. Dkt. 21-1

 at ¶¶ 29, 32, & 34.




                                                   5
Case 1:20-cv-01337-SEB-MPB Document 28 Filed 04/12/21 Page 6 of 7 PageID #: 160




        In Mr. Ashcraft's response, he writes that the grievance responses he received were made

 months later "beyond the appeal time frame." Dkt. 26 at ¶¶ 2 & 4. He also asserts that he had been

 told the "food service is ungrievable." These statements are not sworn and cannot be considered

 evidence. Additionally, the time frame for making an appeal is seven days after receipt of the

 grievance response. Dkt. 21-2 at 6, ¶ J.1.b. The grievance procedure provides:

        b.      Time Limit for Filing an Appeal
                1.    An inmate shall file the appeal with seven (7) days of being
                      served with the response from the grievance or previous
                      level of appeal or the passing of the response due date.
                      (Response due dates are figured using the response time
                      limits previously stated). Jail personnel shall not issue an
                      inmate an appeal form after the seven (7) day point without
                      approval from a Jail Command Officer.

 Id. (emphasis added).

        Mr. Ashcraft does not dispute that he never filed an appeal. Dkt. 26. He attempts to excuse

 this failure by alleging that the responses he received were months after his grievance and outside

 of the time for an appeal. Id. That assertion offers him no safe harbor because the appeal time limit

 runs from the time the response is received. The result is that because Mr. Ashcraft never filed an

 appeal, he has not exhausted his administrative remedies, meaning this lawsuit should not have

 been brought. 42 U.S.C. § 1997e(a).

        For these reasons, the motion of defendant Randy Retter, Sheriff of Wayne County,

 Indiana, for summary judgment, dkt. [21], is granted. This action is dismissed without prejudice.

 Ford, 362 F.3d at 401 (holding that "all dismissals under § 1997e(a) should be without

 prejudice."). Final judgment consistent with this Order shall now enter.

        IT IS SO ORDERED.



             4/12/2021
 Date: ____________________                            _______________________________
                                                         SARAH EVANS BARKER, JUDGE
                                                  6      United States District Court
                                                         Southern District of Indiana
Case 1:20-cv-01337-SEB-MPB Document 28 Filed 04/12/21 Page 7 of 7 PageID #: 161




 Distribution:

 David Ashcraft
 Wayne County Detention Center
 200 E. Main St.
 Richmond, IN 47374

 James Blake Hike
 Carson, LLP
 hike@carsonllp.com

 Rebecca Sue Kleber
 Carson, LLP
 kleber@carsonllp.com




                                       7
